Citation Nr: 1748124	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-33 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for bilateral hearing loss and assigned an initial zero percent disability rating effective August 24, 2011. 

In November 2014, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  In a September 2017 letter, the Veteran was advised that the Veterans Law Judge before whom he testified in November 2014 was no longer employed by the Board.  Accordingly, he was offered the opportunity to testify at another Board hearing.  Later that month, however, the Veteran responded that he did not wish to appear at another hearing and asked for his case to be considered on the evidence of record.

In June 2015, the Board remanded the matter for further evidentiary development.  As set forth in more detail below, another remand is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial compensable rating for his service-connected bilateral hearing loss disability.  He contends that the rating currently assigned does not reflect the severity of his disability.  

Pursuant to the Board's June 2015 remand instructions, the Veteran was afforded a VA examination in August 2015.  The examiner, however, determined that in light of the the Veteran's responses to puretone thresholds during the audiometric evaluation, the test results were unreliable and did not provide an accurate representation of his current hearing sensitivity.  The examiner explained that the Veteran's responses to the pure-tones were "inconsistent" and further indicated that the speech reception thresholds obtained were in poor agreement for the left ear.  The examiner also determined that the use of the word recognition score was inappropriate, because of "language difficulties, cognitive problems, inconsistent word recognition scores, etc."  As a result of the examiner's findings, in the September 2015 Statement of the Case, the RO continued the noncompensable rating for the Veteran's service-connected bilateral hearing loss.

In a February 2017 Appellate Brief, the Veteran's representative argued that a new examination was necessary as the Veteran's bilateral hearing loss disability had increased in severity since he was last examined for VA compensation purposes in August 2015.  In a September 2017 statement, the Veteran also asserted that his bilateral hearing loss is worse.  He reported his inability to understand many words and the need to have his wife repeat words. 

Given the August 2015 examiner's findings, the Board has reservations about remanding this matter for another examination.  Because the Veteran has indicated that his hearing acuity has worsened since the August 2015 examination, however, the Board will remand this matter for a new examination.  

The Board, however, wishes to make clear to the Veteran that he has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is expected to meet his obligation by cooperating with VA's efforts to provide an adequate medical examination.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required by law to report for such examinations and cooperate with the examiner.  Id.; 38 C.F.R. § 3.326(a) (2016).

Moreover, where entitlement to a VA benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a); see also Turk v. Peake, 21 Vet. App. 565, 568 (2008).

The Veteran is advised that the evidence currently of record does not contain the evidence necessary to award the benefit sought and if he refuses to cooperate in the new examination, his claim will be based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA medical examination to determine the severity of his service-connected bilateral hearing loss disability.  Access to records in the Veteran's electronic VA claims files should be made available to the examiner for review in connection with the examination. 

In addition to providing audiometric findings, the examiner should fully describe the effect of the Veteran's hearing loss disability on his occupational functioning and his daily activities.  In the event the examiner is unable to obtain reliable test results, he or she should clearly provide the reason why.  

2.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the Veteran and any representative should be issued an appropriate supplemental statement of the case and the opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


